Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on July 11, 2022 is acknowledged.                                                                            
                                               Status of the Application
2. Claims 1-4 are pending under examination.  The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons. 
Response to Arguments: 
3. The objection to the informalities, embedded hyperlink and/or browser executable code and sequence identifiers has been withdrawn in view of the amendment.
4. The objection to the trademark or trade name, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive because the trademark or trade name are not followed by generic name. The trademark name represents source of a product, but not the product itself because according to MPEP a trademark is used to identify the source of goods, and not the goods themselves. Thus, the source of the product is identified, but the product is not identified because the product is not accompanied by its generic name. For all the above the objection has been maintained.
5. The rejection of claims under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
6. With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Sanchez-Ponce et al., the Applicant’s arguments and the amendment have been considered. With reference to Applicant’s arguments drawn to the certified letter, the arguments were found unpersuasive because as stated in the rejection (See MPEP §§ 215 and 216) and during interview, an English translation of the foreign priority document along with a certified letter or statement indicating that the English translation is true and accurate translation of the foreign priority document would overcome the rejection. The rejection has been withdrawn in view of the amendment and re-applied to address the amendment. 
7. The rejection of claims 1-4 under 35 USC 103 as being unpatentable over Hundall et al. in view of Wernike et al. has been withdrawn in view of the amendment.
                            New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites simultaneously in a single run using probes and primers specific for each viral target of EBV, CMV, human beta acting gene, HHV6, HHV7 and KSV by probes and primers represented by sequences set out in SEQ ID NO: 7-9, 16-18. The metes and bounds of the claim are unclear and indefinite because it is not clear which of the sequences represent primers specific for each viral target and which sequences represent probes specific for each viral target. It is not clear which primer pair and probe would specifically amplify which viral target. Further, the specification (para 0032, table 1) indicates sequences of SEQ ID NO: 7-9 are specific for endogenous human beta actin gene and sequences of SEQ ID NO: 16-17 are specific for KSV. It is unclear how said sequences specific for KSV and human beta-actin gene would be specific for other viral targets as claimed.
Claim Rejections - 35 USC § 102
9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

      Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez-Ponce et al. (Viruses, Vol. 10, 730, p. 1-19, 2018 cited in IDS filed on 7/28/2020).
                  Note: Applicant cannot rely upon the certified copy of the foreign priority
application to overcome this rejection because a translation of said application has not
been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Sanchez-Ponce et al. teach a method of claim 1 to simultaneously detect, amplify
and quantify the presence of nuclei acids from viruses EBV, CMV, HHV6, HHV7 and KSV comprising:
a) performing amplification reaction in two separate first and second reaction
tubes simultaneously using TaqMan hydrolysis probes specific for each viral target, wherein the first reaction comprises amplification reaction for amplifying viral genomic fragments of EBV, CMV and endogenous human beta-actin gene; the second reaction comprises amplification reaction for amplifying three viral genomic fragments of HHV6, HHV7 and KSV wherein primers and probes comprise nucleotide sequences of SEQ ID NO: 7-9 and 16-18 (page 2-3, section 2.1 to 2.2 and table 1- indicating real-time PCR reactions (first and second reactions) using primers and labeled probe sequences as claimed);
d) quantifying viral load from standard curves with serial dilutions of plasmids
containing viral genomic fragments and 100 ng of DNA from a human cell line negative for all viruses (page 3, paragraphs under 2.3-2.8, page 12-13, paragraphs under section
3.4.2 indicating standard curves with serial plasmids and quantifying viral load).
With reference to claim 2, Sanchez-Ponce et al. teach that the beta-actin acts as
an internal control of the PCR and as a control of the amplifiability of the sample (page 15, paragraphs under discussion indicating beta actin gene as an internal control and for efficiency of amplification).
With reference to claim 3, Sanchez-Ponce et al. teach that the probes are
labeled with fluorophores FAM, JOE and Cy5 for the EBV, CMV and beta-actin targets respectively in the first reaction or for HHV6, HHV7 and KSV viral targets respectively in the second reaction (page 3, paragraph 1 and table 1).
     With reference to claim 4, Sanchez-Ponce et al. teach that amplification conditions comprise (i) pre-hold step with uracil DNA glycosylase performed at a temperature of 520 C for 2.5 minutes with a single cycle; (ii) denaturation performed at a temperature of 950 C for 15 minutes with a single cycle; (iii) cycling step comprising denaturation, annealing and extension performed at 950 C for 15 seconds and 600 C for 1 minute for 50 cycles wherein a detection range for a number of viral particles of human herpesviruses of the beta actin and gamma genera of herpesviruses in a co-infected sample is between 21 and one million, for EBV and HHV6 lowest detection range is 21, for CMV 24, HHV7 33, and KSV 29 (page 4, paragraph 1 indicating pretreatment with UDG and PCR thermal cycle conditions, page 8, table 2 indicating viral copy numbers). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
10.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art.  4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
     Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (Br. J Ophthalmol Vol. 92, p. 928-932, 2008)  in view of Medveczky et al. (US 2012 /0122700), Burbelo et al. (US 2011/0294147),  Ladunga et al. (US 2004/0038282) and  Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990).
    Sugita et al. teach a method of claim 1, to simultaneously detect, amplify and quantify the presence of nuclei acids from viruses EBV, CMV, HHV6, HHV7 and KSV comprising:
a) performing amplification reaction in two separate first and second reaction tubes simultaneously using TaqMan hydrolysis probes specific for each viral target, wherein the first reaction comprises amplification reaction for amplifying viral genomic fragments of EBV, CMV; the second reaction comprises amplification reaction for amplifying three viral genomic fragments of HHV6, HHV7 and KSV using labeled probes and primers specific for viral targets (page 928-929, paragraphs under subheading ‘polymerase chain reaction’ Fig. 1, page 930, table 1);
d) quantifying viral load (page 928-929, paragraphs under subheading ‘polymerase chain reaction’ and fig. 1).
With reference to claim 3, Sugita et al. teach that the probes are labeled with fluorophores FAM, JOE and Cy5 (page 930, table 1).
    However, Sugita et al. did not teach beta actin as an internal standard and standard curve prepared from standard plasmid DNA from human T-cell line MOLT-3 and primer probe sequences of SEQ ID No: 16-18 and 7-9.
   Medveczky et al. teach a method for detecting herpesviruses in blood samples using qPCR wherein the method comprises preparing standard curve from MOLT-3 cells and positive internal control beta actin  (para 0130, 0017-0018, para 0026-0027, 0151-0153). 
        Burbelo et al. teach a nucleic acid sequence of HHV-8 (KVS) comprising primer and probe sequences of SEQ ID NO: 16-18 (see Seq ID NO:1 comprising primer and probe sequences of SEQ ID NO: 16-18).
    Ladunga et al. teach a beta actin nucleic acid sequence comprising the primer and probe sequences of SEQ ID NO: 7-8 (see nucleic acid sequence of SEQ ID NO: 5 comprising sequences of SEQ ID NO: 7-8).
        Lowe et al. teach a method for designing primers and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1780, col. 2, paragraph 1).
          It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the method of multiplex qPCR as taught by Sugita et al. with beta-actin and plasmid from MOLT-3 cell line as reference standards as taught by  Medveczky et al. to develop a sensitive method for detecting herpesviruses load in a sample. The ordinary person skilled in the art would have motivated to combine the multiplex qPCR with the internal standard and plasmid from a reference cell line as taught by  Medveczky et al. and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Medveczky et al. explicitly taught use of reference standards beta-actin and plasmid from MOLT-3 cell line for determining the viral load in a sample ( para 0130, 0017-0018, para 0026-0027, 0151-0153) which would improve the detection of positive and negative herpesviruses in the sample and such a modification of the multiplex qPCR method with the reference standards is considered obvious over the prior art. Further, to the ordinary person skilled in the art, the sequences of beta-actin gene sequence and KSV sequence were known as taught by Burbelo et al. and Ladunga et al. in the art and it would have obvious to generate primers and probes from a known sequence as taught by Lowe et al. to achieve the claimed primer and probe sequences of SEQ ID NO: 7-9 and 16-18. The ordinary artisan would have motivated to combine the known sequence to generate primer pair and probe as claimed. The ordinary artisan would have a reasonable expectation of success that the combination would result in said claimed primer pair and probe because generating primers or primer pairs from a known sequence as taught by Lowe et al. would generate primers or primer pair/probe to amplify and detect the target nucleic acids wherein Lowe et al. explicitly taught that all primers designed from known sequences were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size (see page 1780, col, 2, paragraph 1). Further, selection of specific oligonucleotides (primers/probe) for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, which routine optimization parameters are explicitly recognized in Lowe et al. (see page 1780, col. 2, paragraph 1) which clearly shows that every primer or primer pair/probe would have a reasonable expectation of success. In addition, it is not inventive to discover the optimum or workable ranges (primers and probes) by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of hybridization conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art. 
                                                      Conclusion
      No claims are allowable.
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637